Citation Nr: 1715254	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected left knee condition.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the service-connected left knee condition.

3.  Entitlement to service connection for a right knee chondromalacia.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for a right ankle strain (claimed as right leg shin splints).

6.  Entitlement to service connection for acute otitis media with otalgia.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In February 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2016 the Board remanded the appeal for additional development, including providing the Veteran with VA examinations to address the claims for service connection.

An October 2016 rating decision by the Appeals Management Center (AMC) granted service connection for right knee chondromalacia, acute otitis media with otalgia, right ankle strain (claimed as right leg shin splints), and bilateral plantar fasciitis, and assigned disability ratings effective April 22, 2010.

As noted in the Board's prior remand, in April 2010 the RO received the Veteran's claim for service connection for, among other things, "tarpal tunnel."  In a June 2010 VCAA letter, the RO noted that it was working on the Veterans claim for "carpal tunnel."  A June 2010 Report of General Information shows that the Veteran called the RO to explain that he was claiming "tarpal tunnel of the feet." (The Board notes that perhaps the Veteran meant "tarsal tunnel syndrome" because that is a disorder that affects the feet.)  The rating decision denied service connection for "tarpal tunnel of the feet", among other issues.  In June 2011, the Veteran filed a notice of disagreement (NOD) for service connection for "carpal tunnel disease".  In July 2011, the Veteran submitted a statement stating that a typing error was made on his NOD in his "request for tarpal tunnel of the feet not carpal tunnel."  He also stated "I will accept your decision to work this as a notice of disagreement, and wait for your decision."  As it remains unclear whether the Veteran intended his June 2011 and July 2011 statements to serve as a NOD with the April 2011 rating decision, such matter is again REFERRED to the Agency of Original Jurisdiction (AOJ) to contact the Veteran to clarify his notice of disagreement. 38 C.F.R. § 19.26 (b) (2016).


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is not currently shown.

2.  Peripheral neuropathy of the left lower extremity is not currently shown.

3.  Service connection for right knee chondromalacia was granted by the AMC in an October 2016 rating decision.

4.  Service connection for bilateral plantar fasciitis was granted by the AMC in an October 2016 rating decision.
5.  Service connection for a right ankle strain (claimed as right leg shin splints) was granted by the AMC in an October 2016 rating decision.

6.  Service connection for acute otitis media with otalgia was granted by the AMC in an October 2016 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  As the Veteran's appeal concerning entitlement to service connection for right knee chondromalacia was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

4.  As the Veteran's appeal concerning entitlement to service connection for bilateral plantar fasciitis was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

5.  As the Veteran's appeal concerning entitlement to service connection for right ankle strain (claimed as right leg shin splints) was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

6.  As the Veteran's appeal concerning entitlement to service connection for acute otitis media with otalgia was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in November 2010.  The claims were last adjudicated in October 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claims being decided included attempting to obtain relevant private treatment records.  Despite being asked to provide VA with authorizations in June 2016 to obtain any outstanding records, no authorizations were provided by the claimant.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as neuropathy, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected left knee condition.  The Veteran's service treatment records do not contain any complaint, finding, or diagnosis of peripheral neuropathy of his lower extremities.  At the time of his separation examination in August 1986 his lower extremities were clinically evaluated as normal. 

After service, a September 1991 clinical treatment note recorded complaints of tingling and numbness in the feet while walking.  A September 2004 sensory study revealed no sensory abnormalities in the lower extremities, along with right tarsal tunnel syndrome.  In October 2003 the Veteran reported a history of pain in his feet having had its onset in November 2001 when he was walking on a treadmill.  A nerve conduction study revealed abnormalities of posterior tibial nerves.  A neurologist at the time indicated that the symptoms in the Veteran's feet were likely mechanical in origin because nerve conduction studies were absent of good evidence of nerve disease, despite the Veteran's complaints.  In October 2004 the Veteran reported numbness of the foot and heel.  An impression of tarsal tunnel syndrome was noted.  In a June 2011 medical statement a private clinician indicated that the Veteran had abnormal nerve conduction studies and was under treatment. 

The Veteran underwent a peripheral nerves VA examination in August 2016.  He  reported a history of onset of symptoms associated with peripheral neuropathy in the lower extremities in 1982.  He described numbness, burning and tingling in the lower extremities.  He also endorsed moderate constant pain and numbness in the lower extremities, along with severe parasthesias and or dysthymias in the left lower extremity.  On examination, muscle strength testing and sensory exam were normal.  There was no muscle atrophy.  Reflexes were 2+.  There were no trophic changes present.  No EMG was performed.  The examiner noted that a diagnosis of peripheral neuropathy was not appropriate because there was no pathology to support such diagnosis, and as such, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of the opinion, the examiner noted that a neurologist in October 2003 found that there was insufficient good evidence of nerve disease to explain the Veteran's subjective complaints, rather, the neurologist concluded that the symptoms were mechanical in origin.

In this case there is no diagnosis of peripheral neuropathy affecting the right or left lower extremity during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

To the extent the Veteran complains of bilateral lower extremity pain and numbness, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, there is no evidence of record documenting a diagnosis of peripheral neuropathy of either lower extremity during the pendency of this appeal since 2010, for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and service connection for peripheral neuropathy of the bilateral lower extremities must be denied. 

To the extent to which the Veteran's reported symptoms of pain and numbness, as well as findings of nerve abnormalities, have been attributed to tarsal tunnel syndrome, the Board has referred this issue to the AOJ for appropriate action.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Dismissal

In April 2010 the Veteran filed claims for service connection for a right knee condition, otitis media, plantar fasciitis and right leg shin splint.  The RO denied the Veteran's claim by rating action dated in April 2011.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In May 2016 the Board remanded the claims for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in October 2016, the AMC granted service connection for right knee chondromalacia, rated as 10 percent disabling; acute otitis media with otalgia, rated as 0 percent disabling; right ankle strain (claimed as right leg shin splints), rated as 10 percent disabling; and bilateral plantar fasciitis, rated as 30 percent disabling, and; assigned disability ratings effective April 22, 2010, the date of claims.  The Veteran has not disagreed with effective date or the ratings assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's right knee chondromalacia, acute otitis media with otalgia, right ankle strain (claimed as right leg shin splints), and bilateral plantar fasciitis, there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

The appeal of entitlement to right knee chondromalacia is dismissed.  

The appeal of entitlement to acute otitis media with otalgia is dismissed.  

The appeal of entitlement to right ankle strain (claimed as right leg shin splints) is dismissed.  

The appeal of entitlement to bilateral plantar fasciitis is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


